            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

NICKOLE. CARTER
ADC #146315                                           PETITIONER

v.                    No. 5:10-cv-346-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                    RESPONDENT

                          JUDGMENT
      Motion, NQ 42, is dismissed without prejudice for want of
jurisdiction.


                                    ~yt._~i:::_
                                                  V
                                  D .P. Marshall Jr.
                                  United States District Judge

                                     JO ,9M,tvM y Z{J tD
                                        (/    7
